Citation Nr: 0019098	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  93-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with ankylosis of the entire spine, currently rated as 60 
percent disabling.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active duty from September 1961 to August 
1964 and from December 1965 to March 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of November 1991 by 
the Department of Veterans Affairs (VA) Cleveland, Ohio, 
Regional Office (RO).  The Board remanded the case in 
February 1995.  In March 1997, the Board confirmed the 
assignment of a 60 percent rating for the veteran's service-
connected lumbosacral strain with ankylosis of the entire 
spine.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In December 1999, 
the Court issued a memorandum decision vacating the Board's 
decision and remanding the case for further development and 
readjudication.  


REMAND

In the Memorandum Decision of December 1999, the Court found 
that additional development of evidence is warranted.  The 
Court noted that the Board had previously remanded the case 
in February 1995 to obtain an opinion from a VA orthopedist 
as to whether the veteran's ankylosis of the spine was at a 
favorable or unfavorable angle.  The opinion was to be based 
on that orthopedist's review of the veteran's entire claims 
file.  In the September 1995 orthopedist's opinion obtained 
by the RO, however, the orthopedist opined only that the 
angle was favorable as of 1991 without noting or specifically 
commenting on a VA examination report of March 1992 
(conducted by a fee basis examiner).  The Court concluded 
that it appeared that the orthopedist had considered only the 
older (1991) evidence and not the more recent (1992) 
evidence, which was of special concern in a rating increase 
case.  The Court noted that although the orthopedist said 
that he did not find evidence of a good orthopedic 
examination subsequent to 1991 to alter his conclusion, he 
did not indicate specifically whether he reviewed the March 
1992 examination and x-ray report and had dismissed that 
evidence as not good evidence and, if so, why, or whether he 
had not found the March 1992 evidence in the claims file.  
The Court concluded that in view of this uncertainty, it 
appeared that the orthopedist's opinion was insufficient to 
meet the requirements of the previous Board remand.  
Therefore, the Court instructed the Board to obtain 
clarification from the orthopedist as to the above questions, 
or obtain an adequate review thereof that considers and 
discusses all relevant evidence.  

The Court also concluded that the Board had not adequately 
addressed evidence of functional loss and pain on motion in 
determining whether a rating higher than 60 percent was 
warranted, and had failed to address the question of 
entitlement to an extraschedular rating.  The Court noted 
that, although the veteran had been granted a total 
disability rating based on individual unemployability due to 
a service-connected disability effective from June 1995, this 
did not excuse the Board from consideration of the question 
of an extraschedular rating because (1) the veteran's 
original claim was dated in November 1991 and thus 
extraschedular consideration might have obtained a rating 
above 60 percent effective prior to June 1995; and (2) an 
extraschedular rating might give the veteran a right to claim 
certain ancillary benefits (i.e. special monthly 
compensation) while a TDIU does not make available such 
ancillary benefits. 

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for his 
service-connected lumbosacral strain with 
ankylosis of the entire spine.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should again refer the 
veteran's claims file for the purpose of 
obtaining a medical opinion regarding the 
severity of the veteran's service-
connected lumbosacral strain with 
ankylosis of the entire spine.  If 
possible, the file should be referred to 
the same VA orthopedist who prepared an 
opinion in September 1995.  The claims 
folder should be made available to the 
orthopedist for review in connection with 
preparation of the opinion.  The 
orthopedist is requested to provide an 
opinion, based on the medical evidence in 
the claims file, as to whether the 
veteran's ankylosis is at a favorable or 
unfavorable angle.  The orthopedist 
should also comment on whether there is 
evidence in the claims file of pain of 
such a severe degree as to cause 
impairment and limitation of function 
which is comparable to ankylosis of the 
spine at an unfavorable angle.  The 
orthopedist should review the veteran's 
full history, and should specifically 
comment on the March 1992 fee basis 
examination and x-ray reports, the field 
examination report of June 1995, and any 
recent VA treatment records contained in 
the claims file.  In the event that the 
orthopedist is unable to render an 
opinion on any of these questions, this 
should be specifically noted along with 
an explanation of the reason.  

4.  The RO should review the opinion to 
determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether the benefits 
may be granted.  In evaluating the claim, 
the RO should give consideration to 
whether a higher rating is warranted 
based on evidence of functional loss and 
pain on movements pursuant to 38 C.F.R. 
§§ 4.40, 4.45.  The RO also should 
consider whether referral for an extra-
schedular evaluation is warranted.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


